Examiner’s Statement of Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record US 2015/0169340 by Haddad et al., US 2014/0328159 by Rebella et al., and US 2014/0259012 by Nandlall et al. fail to teach or fairly suggest either alone or in combination with the prior art of record a method that includes executing, by a computer system comprising one or more processors and located at a first location, a control plane subsystem to cause sending  plurality of network control packets using one or more network interfaces for controlling network data packet forwarding operations performed by a plurality of devices, the plurality of devices including a first device at a second location and a second device at a third location, wherein the plurality of network control packets comprises a first set of network control packets received at the first device the first set of network control packets causing a first data plane subsystem executed by the first device to forward a first set of network data packets based upon at least one of the first set of network control packets  and wherein the plurality of network control packets comprises a second set of network control packets received at the second device, the second set of network control packets causing a second data plane 

The primary reason independent claim 9 is allowable is because the closest prior art of record US 2015/0169340 by Haddad et al., US 2014/0328159 by Rebella et al., and US 2014/0259012 by Nandlall et al. fail to teach or fairly suggest either alone or in combination with the prior art of record a system that includes a first device comprising a first processor configured to execute instructions to provide a control plane subsystem; and a first data plane subsystem executed by a second device, the second device further configured to execute instructions on a second processor with virtualization technology support to provide a first virtual machine capable of executing a first network function, wherein the control plane subsystem is configured to control forwarding functionality of the first data plane subsystem and a second data plane subsystem, wherein the second data plane subsystem is executed by a third device, the third device further configured to execute instructions on a third processor with the virtualization technology support to provide a second virtual machine that is capable of executing a second network function, and wherein the control plane subsystem is configured to control the first network function and the second network function.

The primary reason independent claim 14 is allowable is because the closest prior art of record US 2015/0169340 by Haddad et al., US 2014/0328159 by Rebella et al., and US 2014/0259012 by Nandlall et al. fail to teach or fairly suggest either alone or in combination with the prior art of record a method for routing packets that includes .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466